PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks an award for emergency medical service charges incurred when he injured his right arm on a broken porcelain tile in his dormitory at West Virginia University. Respondent, in its Answer, admits the validity of the claim and joins claimant in requesting that $60.00 be awarded to claimant. The Court, therefore, makes an award in the amount of $60.00.
Award of $60.00.